EXHIBIT 10.19

HURON CONSULTING GROUP INC.

DIRECTORS’ COMPENSATION FOR 2008 AND 2009

SUMMARY SHEET

 

     2008    2009

Cash Compensation

     

Annual Board Retainer (1)

   $ 50,000    $ 60,000

Annual Committee Chairmanship Retainer (1):

     

Audit Committee

   $ 10,000    $ 10,000

Compensation Committee

   $ 7,500    $ 7,500

Nominating and Corporate Governance Committee

   $ 7,500    $ 7,500

Board Meeting Fee (per meeting)

   $ 1,000    $ 1,000

Committee Meeting Fee (per meeting)

   $ 1,000    $ 1,000

Equity Compensation

     

Grant of Restricted Common Stock Upon Appointment (2)

   $ 400,000    $ 400,000

Annual Grant of Restricted Common Stock (3)

   $ 160,000    $ 170,000

 

(1) Annual retainers are paid in four equal installments and are prorated to
reflect the portion of the year that the director serves on the board.

 

(2) Upon appointment to the board, independent directors will be granted shares
of restricted common stock with an aggregate fair value of $400,000, based on
the closing stock price on the date immediately preceding the date of
appointment. Such shares will vest over the following twelve quarters.

 

(3) On the date of our 2008 annual meeting of stockholders, each independent
director was granted shares of restricted common stock with an aggregate fair
value of $160,000. On the date of our 2009 annual meeting of stockholders, each
independent director will be granted shares of restricted common stock with an
aggregate fair value of $170,000. The number of shares granted is based on the
closing stock price on the date immediately preceding the date of the annual
meeting and vest over the following twelve quarters.